
	
		II
		112th CONGRESS
		1st Session
		S. 1448
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Pryor (for himself,
			 Ms. Klobuchar, Mr. Manchin, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To exempt off-highway vehicles from the ban on lead in
		  children's products, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumer Product Safety
			 Flexibility Act of 2011.
		2.Prospective
			 application of lowest lead limit for children’s productsSection 101(a) of the Consumer Product
			 Safety Improvement Act of 2008 (15 U.S.C. 1278a(a)) is amended by adding at the
			 end of the following:
			
				(3)ApplicationEach
				limit set forth in paragraph (2) (except for the limit set forth in
				subparagraphs (A) and (B) of such paragraph) shall apply only to a children’s
				product (as defined in section 3(a) of the Consumer Product Safety Act (15
				U.S.C. 2052(a))) that is manufactured after the effective date of such
				respective
				limit.
				.
		3.Youth
			 off-highway vehicles and bicycles
			(a)ExceptionSection
			 101(b) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C.
			 1278a(b)) is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (7); and
				(2)by inserting
			 after paragraph (4) the following:
					
						(5)Exception for
				off-highway vehicles
							(A)In
				generalSubsection (a) shall not apply to an off-highway
				vehicle.
							(B)Off-highway
				vehicle definedFor purposes of this section, the term
				off-highway vehicle—
								(i)means any
				motorized vehicle—
									(I)that is
				manufactured primarily for use off public streets, roads, and highways;
									(II)designed to
				travel on 2, 3, or 4 wheels; and
									(III)have
				either—
										(aa)a
				seat designed to be straddled by the operator and handlebars for steering
				control; or
										(bb)a
				nonstraddle seat, steering wheel, seat belts, and roll-over protective
				structure; and
										(ii)includes a
				snowmobile.
								(6)Bicycles and
				related productsIn lieu of the lead limits established in
				subsection (a)(2), the limits set forth for each respective material in the
				notice of the Commission entitled Notice of Stay of Enforcement
				Pertaining to Bicycles and Related Products, published June 30, 2009
				(74 Fed. Reg. 31254), shall apply to any metal component part of the products
				to which the stay of enforcement described in such notice applies, except that
				the limits set forth in such notice shall not be more than 300 parts per
				million total lead content by weight for any metal component part of the
				products to which such stay
				pertains.
						.
				(b)Deadline for
			 rule by Consumer Product Safety Commission on standards for all terrain
			 vehiclesSection 42(d)(1) of the Consumer Product Safety Act (15
			 U.S.C. 2089(d)(1)) is amended by striking The Commission and
			 inserting Not later than 1 year after the date of the enactment of the
			 Consumer Product Safety Flexibility Act of
			 2011, the Commission.
			
